Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 4/15/2020.

Claim Objections
Claims 5, 15, and 16 refer to “the vessel”, however, the term “the vessel” lacks antecedent basis.

Claim 7 is objected to for the following informalities:  The word “effects” should be amended to “affects”

Claim 11 depends on claim 1 and refers to “the positioning system”, which is not introduced until claim 10.  

Claim 17 refers to “the winch”, however, the term “the winch” lacks antecedent basis.

Claim 20 refers to “the control and regulating system”, “the suction adjustment system”, “the actuators”, “the positioning system”, and “the thrusters”, however, the terms lack antecedent basis.

Allowable Subject Matter
Aside from the claim objections above regarding issues with antecedent basis, the claims are allowable.  The following is an examiner’s statement of reasons for allowance:   The closest art of record, Bell (US 4,779,404), discloses a harvesting system for shellfish.  The system of Bell does not disclose the sorting device having an outlet leading to a collecting unit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644